Citation Nr: 1301859	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  06-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral knee disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in November 2008 before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript is of record.

This claim was previously before the Board in November 2009 and January 2012, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

Back complaints in service were acute and resolved, a chronic lumbar spine disability was not demonstrated in service or for many years thereafter, and the most probative evidence indicates the current lumbar spine disability is not etiologically related to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2010 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In the March 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection on a secondary basis.  The case was last readjudicated in October 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and hearing testimony. 

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included providing additional VCAA notice that addressed service connection on a secondary basis, obtaining updated VA treatment notes, and scheduling the Veteran for a VA examination.  In response, the RO/AMC sent the Veteran a March 2010 letter that provided notice of what information and evidence is needed to substantiate his claim for service connection on a secondary basis and how disability evaluations and effective dates are assigned.  The additional VA treatment records were obtained, and the Veteran had a VA examination in December 2010, and in September 2012 an addendum to the opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) and RO Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, the VLJ and DRO did not note the bases of the prior determination or the elements that were lacking to substantiate the service connection claim.  The VLJ and DRO both asked specific questions, however, directed at identifying whether the Veteran's back was related to service on a direct basis or as secondary to a service-connected disability.  The VLJ and DRO also sought to identify any pertinent evidence not currently associated with the claim.  

Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board and DRO hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records (STRs) show that in October 1973 the Veteran complained of pain in the stomach and lower back.  He was diagnosed with a possible urinary tract infection and a strain.  In March 1976 the Veteran complained of three days of low back pain.  He was noted to have pain in the right erector spinae and was to take Norgesic, a muscle relaxant.  The STRs do not show further complaints, treatment or diagnoses related to the lumbar spine or low back.  

A private chiropractor who treated the Veteran wrote in August 1986 that the Veteran had been unable to perform gainful employment since May 1986 due to a motor vehicle accident.  The letter noted that force is exerted on the spinal column in an accident.

Post-service records show that at February 1987 VA treatment the Veteran said that he had felt something pull in his lower back when he bent down to pick up keys.  It was noted that he had been in a motor vehicle accident in May 1986 and that in August 1986 he developed back pain while working in a job that required stacking 35 pound boxes on pallets.  X-rays of the lumbosacral spine were negative, and the Veteran was diagnosed with a possible mild back sprain, rule out functional component.  At February 2002 VA treatment the Veteran reported lower back pain that was constant and was stabbing when he took a deep breath.

The Veteran said at September 2004 VA treatment that he had had low back pain since around 1995.  May 2005 private treatment records state that an MRI showed bulging discs at L4-5 and L5-S1 that did not require surgery.  It was noted at October 2006 private treatment that the Veteran injured his back in 1973 while he was in the military, was in a motor vehicle accident in 1975, and had other accidents in 1995 and 1998.

The Veteran testified at the February 2007 VA Decision Review Officer hearing that in 1975 he sprained his back and went to a doctor, who gave him some heat treatment.

At April 2008 private treatment the Veteran complained of worsening back pain that radiated down the legs.  An MRI from April 2008 showed left lateral disc protrusion at L4-5 without significant spinal stenosis or neural foraminal stenosis.  There was some minimal bulge of the disc into the neural foramina on the left.

The Veteran testified at the November 2008 hearing before the undersigned that he first hurt his back in 1973.  Five doctors had told him that knee conditions can cause back problems.  He had a special chair he sat in at work due to his back, and he used a back brace and a TENS unit.  

A treating private chiropractor wrote in November 2008 that the Veteran reported having persistent problems with his back and right knee since the 1970s.  The Veteran had limited range of motion in the lumbar spine, and x-ray showed degenerative osteoarthritis.  Treatment would provide periodic relief, and the chiropractor felt that the Veteran's right knee problem was exacerbating his low back pain. 

May 2009 VA treatment records indicate that the Veteran was to continue using the TENS unit for lumbar pain.  At October 2009 VA treatment the Veteran said that he had been in a motor vehicle accident that morning.

In December 2010 the Veteran had a VA examination at which he said that he could not recall the approximate date of onset of his lumbar spine condition but that the precipitating event was playing sports in the military.  The current symptoms were mild to moderate low back pain that radiated to the legs.  There was stiffness but no spasms.  The aggravating factors were excessive movement and bending, and the alleviating factors were a TENS unit, a heating pad, and hydrocodone.  The course since onset had been a progressive worsening.  On examination there was pain with motion.  Spinal curvature and posture were normal and gait was antalgic with use of a cane.  The Veteran was diagnosed with lumbar spine degenerative disc disease with bulging discs.  The examiner felt it was less likely as not that the lumbar spine condition was caused by or a result of the bilateral knee condition or military service.  The rationale was that there was no evidence of recurrent back pain in the STRs.  This included a May 1979 medical history report from reserve service on which the Veteran indicated having never had recurrent back pain.  Furthermore, the February 1987 treatment records indicate that the Veteran had back pain from an automobile accident, and that October 2009 VA treatment records indicate back pain from a car accident earlier in the month.

The December 2010 VA examiner wrote in a September 2012 addendum that she reviewed the claims file and felt that it was not at least as likely as not that the lumbar spine disability was aggravated beyond its natural progression by a service-connected disability.  The examiner noted that since the Veteran could not provide an approximate onset date of symptoms related to the back at the 2010 examination and his 1979 medical history report indicated no history of recurrent back pain, she assumed that back symptoms began in 1986 after a motor vehicle accident.  The examiner continued that it was not likely that the lumbar condition was aggravated by the knee condition because the Veteran had been followed by a VA orthopedist specialist on a regular basis and the orthopedic examinations do not show evidence of knee instability or laxity.

With regard to service connection for a lumbar spine disability on a direct basis, the Board notes that the service treatment records indicate two instances of the Veteran complaining of back pain during service, in October 1973 and March 1976.  There was no follow up treatment from either incident, and the Veteran indicated on a May 1979 medical history report that he had never had recurrent back pain.  The Veteran is competent to report that the symptomatology related to his back began during service in the 1970s and continued since.  See Layno, 6 Vet. App. at 470.  However, his reports are not credible due to his own report in May 1979 denying having had recurrent low back pain.  Furthermore, the post-service treatment records indicate that his back pain began after a 1986 motor vehicle accident.  Therefore, the Veteran's contentions of continuity of symptomatology are not credible as the record indicates that the back pain that the Veteran complained of two times during service resolved and that the post-service symptomatology began after a motor vehicle accident about ten years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

Moreover, the only competent opinion regarding service connection on a direct basis is from the December 2010 examiner, who felt it was less likely as not that the lumbar spine condition was caused by or a result of service.  The examiner noted the lack of evidence of recurrent back pain during service and the post-service records indicating that the back pain was due to motor vehicle accidents.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

With regard to service connection for a lumbar spine disability on a secondary basis, the competent opinions of record are the November 2008 letter from a treating private chiropractor and the opinions of the December 2010 VA examiner.  The private chiropractor felt that right knee problem was exacerbating the Veteran's low back pain.  The opinion cannot be given probative value because the rationale shows that it was based on the Veteran's report of persistent low back pain since the 1970s.  As discussed above, those reports are not credible.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept physician's opinion when it is based exclusively on the recitations of a claimant).  The VA examiner felt that it was less likely as not that the lumbar spine condition was caused by or a result of the bilateral knee condition.  In the September 2012 examination report addendum the examiner wrote that it was not at least as likely as not that the lumbar spine disability was aggravated beyond its natural progression by a service-connected disability.  The VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for her opinions.  Therefore, her opinions are afforded great probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.

While the Veteran contends that his lumbar spine disability is related to service or his service-connected bilateral knee disabilities, the Veteran is not shown to have medical training such that he is capable of diagnosing spinal disorders or determining their etiology, as such matters require medical testing and medical expertise to determine.  Thus, the Veteran's lay opinion as to the diagnosis or etiology of his claimed back disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Moreover, whether the symptoms the Veteran experienced in service are related to his lumbar spine disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Board finds the opinions by the December 2010 VA examiner, which were accompanied by a supporting rationale, to be of greater probative value than the Veteran's lay contentions regarding the etiology of his lumbar spine disability.  Accordingly, service connection for the Veteran's lumbar spine disability on either a direct or a secondary basis is not warranted.  See 38 C.F.R. §§ 3.303, 3.310(a) (2012). 

In sum, the Board finds that the competent and probative evidence indicates that a chronic lumbar spine disability was not shown in service, that his complaints in service resolved, and that the most probative evidence fails to link the Veteran's current lumbar spine disability to service or to a service-connected disability.  Furthermore, arthritis was not shown within a year of discharge from active service.  Accordingly, service connection for a lumbar spine disability is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is therefore not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral knee disabilities, is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


